DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Huang et al. (US 2019/0109004).
 	With respect to claims 1, 15 Huang describes a method comprising: etching a semiconductor substrate having regions 20 and 26 to form a trench having sidewalls facing the trench (fig. 4; paragraph 16); forming a first semiconductor layer 30 extending into the trench and having a first bottom portion and sidewall portion on the trench sidewalls (fig. 5; paragraph 18); removing a first sidewall portion to reveal the trench 
 	With respect to claim 2, the semiconductor layers 30 and 40 can be formed of different materials (paragraph 30).
 	With respect to claim 3, the method further performs a filling step to form a protective layer 32 on the first semiconductor layer 30, this provides claimed performing a passivation process on the first semiconductor layer (paragraph 21) then performing a wet etch on the first semiconductor layer 30 (paragraph 23).  Wet etching is an isotropic etching process (please see Shea cited below).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang as applied to claim 1 above, and further in view of Kosuke et al. (Anisotropic deposition of copper by H-assisted plasma CVD).
 	With respect to claim 4, unlike claimed invention, Huang doesn’t describe that depositing the layer 32 with anisotropic process.  However, anisotropic depositing process such as anisotropic CVD is a known process to deposit a layer especially at a high rate at a bottom of a trench as shown here by Kosuke (abs.).  It would have been obvious for one skill in the art before the effective filing date of the invention to deposit layer 32 in light of Kosuke because he teaches that such anisotropic CVD would fill a trench, especially at the bottom of the trench where Huang requires that it’s protected by the layer 32 during the etching of the layer 30 as described above (paragraph 23).



Allowable Subject Matter
Claims 5-14, 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	With respect to claims 5, 10-14 the applied prior art, Huang, doesn’t describe passivating process of the top surface of the first semiconductor layer by converting first semiconductor into a passivation layer. Huang describes forming the protective layer 32 by filling the trench wherein the layer 32 and covering the substrate (paragraph 21).

 	With respect to claim 9, Huang doesn’t describe other steps of: patterning the first semiconductor layer and the second semiconductor layer to form a patterned layer-stack; removing the first semiconductor layer; and forming a gate dielectric comprising portions contacting both of a top surface and a bottom surface of the second semiconductor layer.
 	With respect to claim 16, Huang doesn’t describe that the first passivation layer (layer 32) is formed at the bottom of the trench but not on the first sidewall portion of the first semiconductor.  Huang in fig. 6 shows the protective/passivating layer 32 is formed on the layer 30 including the sidewall.
 	With respect to claim 17, Huang doesn’t describe that the first passivation layer (layer 32) is formed where an extension of the layer on the sidewall portion is thinner than the portion at the bottom of the trench.  Huang in fig 6 shows the protective/passivating layer 32 fills the trench.
  	With respect to claims 18-20, Huang doesn’t describe further steps of growing a second semiconductor layer comprising: a second bottom portion at the bottom of the trench and over the first passivation layer; and a second sidewall portion in the trench; forming a second passivation layer at the bottom of the trench and over the second 

10. 	Shea is cited to show wet etching is an isotropic etching process (paragraph 8).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY VU NGUYEN DEO whose telephone number is (571)272-1462. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parvis Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/DUY VU N DEO/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        



3/12/2022